Citation Nr: 0918412	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision, which 
denied a claim for service connection for PTSD and 
depression.  This issue was recharacterized as a claim for 
entitlement to service connection for a psychiatric disorder, 
to include PTSD and depression and remanded by the Board in 
April 2005 for further development. 

In February 2005, a video conference hearing was held before 
a Veterans Law Judge at the Cleveland, Ohio RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a psychiatric disorder, to include PTSD and depression.  As 
noted, the Veteran was afforded a hearing before a Veterans 
Law Judge in February 2005.  Unfortunately, the Veterans Law 
Judge who presided over this hearing has since retired from 
the Board.  The Veteran was apprised of this fact in a letter 
from the Board dated in April 2009.  He was also informed 
that the law provides that the Veterans Law Judge who 
conducts a hearing in a case shall participate in the final 
determination of a Veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before a different Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2008).  The Veteran 
submitted a response in April 2009 indicating that he would 
like to appear before a Veterans Law Judge of the Board via a 
video conference at his local RO.  As such, this issue must 
be remanded in order to afford the Veteran his requested 
video conference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing.  Provide him and 
his representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




